In concurring herein we do not abandon the position that a duly named provisional civil service appointee is within the classified service and have the following additional observations to make.
The selection of provisionals rests upon the taking of non-competitive examinations to test their qualifications for the position to be filled.
By the terms of the statute such examinations precede approval and certification, and naturally so.
It is therefore our view that these provisional appointments, to be recognized as valid when properly challenged, should appear to have been made regularly and in conformity with the definite procedure prescribed by the statute.